Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-30 have been cancelled
Claims 31-56 have been submitted for examination
Claims 31-56 have been allowed
Allowable Subject Matter
1.	Claims 31-56 are allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to First data is received on a plurality of data lanes of a physical link and a stream signal corresponding to the first data is received on a stream lane identifying a type of the first data. A first instance of an error detection code of a particular type is identified in the first data. Second data is received on at least a portion of the plurality of data lanes and a stream signal corresponding to the second data is received on the stream lane identifying a type of the second data. A second instance of the error detection code of the particular type is identified in the second data. The stream lane is another one of the lanes of the physical link and, in some instance, the type of the second data is different from the type of the first data.

The prior art of record for example Willey et al. US publication no. 2015/0180507 teaches transaction data is identified and a flit is generated to include three or more slots and a floating field to be used as an extension of any one of two or more of the slots. In another aspect, the flit is to include two or more slots, a payload, and a cyclic redundancy check (CRC) field to be encoded with a 16-bit CRC value generated based on the payload. The flit is sent over a serial data link to a device for processing, based at least in part on the three or more slots. 

However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 31 (allowable features are emphasized) :  
“A multi-chip package comprising: a substrate; a first die mounted on the substrate, the first die comprising interface circuitry to implement a plurality of layered protocol stacks including a first layered protocol stack and a second layered protocol stack, the interface circuitry comprising: a modular physical (PHY) layer including an electrical sub-block to be shared by the plurality of layered protocol stacks, the electrical sub-block comprising: a plurality of transmitters to transmit data to external devices over one or more links, wherein a link comprises an aggregation of multiple data lanes, and a plurality of receivers to receive information from the external devices via corresponding links; a plurality of protocol-specific logic blocks to communicate data in accordance with a corresponding plurality of data communication protocols, the plurality of protocol- specific logic blocks including a first protocol-specific logic block associated with the first layered protocol stack to communicate first data in accordance with a first data communication protocol and a second protocol-specific logic block associated with the second layered protocol stack to communicate second data in accordance with a second data communication protocol; and a logical PHY layer comprising: ATTORNEY DOCKET NUMBERPATENT APPLICATION 87524PCT-US-C116/779,391 Confirmation No. 3025 3 multiplexing circuitry to interconnect the first protocol-specific logic block and the second protocol-specific logic block to selected pairs of transmitters and receivers of the electrical sub-block; a flit encoder to encode each of the first data and the second data into a first and a second plurality of flits, respectively; an error encoder to generate a plurality of 16-bit cyclic redundancy check (CRC) values based on bit values of corresponding flits of the first plurality of flits; wherein one or more transmitters of the selected pairs of transmitters and receivers are to transmit one flit of the first and second plurality of flits with a first CRC value over a corresponding one or more data lanes; and an error decoder to detect bit errors in a received flit based on a second CRC value, the received flit and second CRC value received from one or more receivers of the selected pairs of transmitters and receivers.”.

	Claims 32-42 depend from claim 31, are also allowable.
	Claim 43 has allowable limitations similar to claim 31.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112